Citation Nr: 0639011	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  98-14 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1986.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The matter is now within the jurisdiction of the Huntington, 
West Virginia RO.

In September 2001, and December 2003, the Board remanded the 
claim for additional development and adjudicative action.  
The case has been returned to the Board for further appellate 
review. 

The veteran had been previously represented by the Arizona 
Department of Veterans Services.  That representation was 
revoked in May 2006.  In October 2006, the Board informed the 
veteran that he had the right to be represented and allowed 
him an opportunity to request representation.  He was told 
that if the Board did not hear back from him in 30 days, it 
would proceed with its review of the case without 
representation.  The record reflects that the veteran did not 
respond to the letter.  Therefore, the veteran is not 
represented at this time.


FINDING OF FACT

The veteran does not have post-traumatic stress disorder 
based upon a verified in-service stressor.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a January 2002 letter, which was issued after initial 
consideration of the claim on appeal (which timing will be 
discussed below).  In it, VA informed the veteran that it 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim, but that he must provide 
enough information so that VA could request any relevant 
records.  It told him that it would assist him with obtaining 
medical records, employment records, or records from other 
federal agencies.  The veteran was also informed of the types 
of evidence needed in a claim for service connection.  
Finally, he was told to inform VA of any information or 
evidence that he wanted VA to obtain for him.  It noted that 
he could obtain records and send them to VA.  The January 
2002 letter therefore provided notice of all four elements 
that were discussed above.  VA issued another VCAA letter in 
May 2004, which also met the four elements discussed above.  

As noted above, the January 2002 VCAA letter was issued after 
the initial determination of the claim on appeal; however, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Initially, it must be noted that the 
veteran filed his claim for service connection for post-
traumatic stress disorder in 1997, which was prior to the 
passage of the VCAA.  Thus, it was impossible to send a 
letter to him before initial consideration of his claim.  
Nevertheless, the January 2002 letter informed the veteran of 
all four elements of the VCAA.  He has had an opportunity to 
respond to the VCAA letter, supplement the record, and 
participate in the adjudicatory process after the notice was 
given.  The claim was subsequently readjudicated in May 2002, 
and April 2006, when it issued supplemental statements of the 
case.  For these reasons, the veteran has not been prejudiced 
by the timing of a fully-compliant VCAA letter.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  VA 
informed the veteran of these elements in the April 2006 
supplemental statement of the case.  

VA has obtained VA medical records and multiple private 
medical records identified by the veteran.  VA also obtained 
the records from the Social Security Administration.  An 
attempt to verify the veteran's in-service stressors was made 
as well.  Finally, VA has provided the veteran with an 
examination in connection with the claim.

VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Post-Traumatic Stress Disorder

The veteran asserts he has post-traumatic stress disorder due 
to several stressors from his service in Korea.  He states 
that he saw two tanks explode and observed people in the 
tanks attempting to get out of the tank.  He thought that one 
of his friends was in one of the tanks.  One of the men was 
killed and the other was injured.  The veteran has also 
described an incident of being on the firing range in Korea 
while in a tank that he was driving, when the driver's hatch 
broke open and "all weapons were being fired."  He stated 
that the noise was so loud he thought his ear drums were 
going to burst.  

At a March 1999 RO hearing, the veteran testified as to his 
stressors.  He reported the two tank fires and how one of the 
men in the tank had died after sustaining severe burns to his 
body.  He described being emotionally distraught after the 
incidences and feeling guilty and depressed.

It must be noted that the veteran had submitted claims for 
service connection for schizophrenia and post-traumatic 
stress disorder.  Service connection for schizophrenia has 
been awarded, and the veteran is in receipt of a 100 percent 
evaluation.  Thus, this is in part an academic exercise.  He 
has the maximum schedular rating for psychiatric impairment, 
and a separate service connection of PTSD would not result in 
additional benefits.  The criteria for rating are the same, 
thus the only result of an allowance of this appeal would be 
to change the characterization of the disorder.  With that in 
mind, analysis continues.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a) (2006).  Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of post-traumatic stress disorder will vary depending upon 
whether the veteran engaged in "combat with the enemy."  If 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence, and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, the alleged stressor is not combat related, then 
the claimant's lay statements, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the statements.  See Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); see also Zarycki, 6 Vet. App. at 98, Doran v. Brown, 
6 Vet. App. 283, 289-290 (1994).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for post-traumatic stress 
disorder.  Initially, the Board acknowledges that the veteran 
has received a competent diagnosis of post-traumatic stress 
disorder that has been attributed to his in-service 
stressors.  Specifically, in a February 2002 private mental 
status examination, the veteran reported the same in-service 
stressors described above.  In summarizing his findings, the 
psychologist stated that the veteran's history and 
presentation of symptoms were consistent with post-traumatic 
stress disorder.  Thus, the psychologist diagnosed post-
traumatic stress disorder and attributed to the in-service 
stressors.  Regardless of the diagnosis and medical opinion, 
the Board is unable to accept the diagnosis as based upon a 
confirmed stressor because the record does not otherwise 
contain independent evidence which confirms the veteran's 
account of in-service stressors.

Since the veteran did not engage in combat with the enemy, 
there must be credible supporting evidence of record that the 
alleged stressors actually occurred in order to warrant 
service connection for post-traumatic stress disorder.  In an 
effort to assist the veteran, VA attempted to verify the 
claimed stressors with both the National Personnel Records 
Center (NPRC) and the USASCRUR (which is now the U.S. Army 
and Joint Services Records Research Center).  In November 
2004, VA wrote to the USASCRUR and attached information to 
assist it in searching the records to verify the veteran's 
stressors.  In July 2005, the USASCURR indicated that it had 
coordinated its research with the U.S. Army Combat Readiness 
Center and searched through the 1982 "Facts on File 
Yearbook" and the 1982 "New York Times Index."  The 
USASCRUR was unable to document the tank fires or the deaths 
and/or injuries of fellow soldiers as described by the 
veteran.  It also stated that was unable to search through 
the casualty reports because the veteran had not provided the 
name of the soldier that died. 

In June 2005, VA asked the NPRC to review the morning reports 
of the infantry and the dates of the incidents the veteran 
had identified.  In August 2005, the NPRC stated that it 
could not conduct a search because the index of retired 
records did not list the requested year.

As stated above, a noncombat stressor must be supported by 
"credible supporting evidence."  Here, the only evidence 
that supports the veteran's allegation of the in-service 
stressors are his statements and testimony, to include his 
reporting the history of the incident to an examiner when 
being evaluated.  The veteran's statements, by themselves, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor; nor can credible supporting evidence of 
the actual occurrence of an in-service stressor consist 
solely of after-the-fact medical nexus evidence.  See Moreau, 
9 Vet. App. 389; Dizoglio, 9 Vet. App. at 166.  

The Board does not dispute that the veteran has a psychiatric 
disorder; however, the record does not support a finding that 
the veteran has post-traumatic stress disorder attributable 
to his military service, or any incident therein.  As stated 
above, there is no credible supporting evidence that his 
alleged non-combat stressors occurred, apart from the 
veteran's lay statements and testimony.  In a March 2006 VA 
psychiatric evaluation report, the examiner stated that he 
could not diagnose post-traumatic stress disorder without 
verification of the specific stressor events.  Therefore, the 
veteran's claim for service connection for post-traumatic 
stress disorder fails on the basis that all of the elements 
required for such a showing under 38 C.F.R. § 3.304(f) have 
not been met.  Thus, the preponderance of the evidence is 
against entitlement to service connection for post-traumatic 
stress disorder, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


